Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 7, 2018

                                      No. 04-18-00431-CV

                                           Don SHIN,
                                            Appellant

                                                v.

                         1800 BROADWAY URBAN RESIDENCES,
                                     Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV01697
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
       Appellant’s brief was due August 2, 2018. Neither the brief nor a motion for extension of
time was filed.

        We therefore ORDER appellant Don Shin to file in this court, on or before August 17,
2018 his appellant’s brief and a written response reasonably explaining his failure to timely file
the brief. If appellant fails to file a brief and the written response by the date ordered, we will
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).

       We order the clerk of this court to serve a copy of this order on appellant, who is pro se,
and counsel for appellee.

                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court